      USDC IN/ND case 2:17-cv-00211-JEM document 37 filed 10/26/18 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

ESTELA MONTALVO,                               )
          Plaintiff,                           )
                                               )
         v.                                    )      CAUSE NO.:2:17-CV-211-JEM
                                               )
COUNTY OF LAKE, INDIANA, et al.                )
          Defendants.                          )

                                              ORDER

         This matter is before the Court on a Stipulation for Dismissal [DE 36], filed by the parties

on October 16, 2018. A plaintiff may voluntarily dismiss an action without a court order by filing

a stipulation of dismissal signed by all parties who have appeared. Fed. R. Civ. P. 41(a)(1)(A)(ii).

Plaintiff has done so in this case, and the Court accordingly ACKNOWLEDGES that all claims are

DISMISSED with prejudice.

         SO ORDERED this 26th day of October, 2018.

                                               s/ John E. Martin
                                               MAGISTRATE JUDGE JOHN E. MARTIN
                                               UNITED STATES DISTRICT COURT

cc:      All counsel of record
